        Exhibit B
    Documents filed in the
     State Court Action




Case 5:21-cv-06099-RK Document 1-2 Filed 08/26/21 Page 1 of 44
                                                                                                       Electronically Filed - Platte - July 14, 2021 - 11:48 AM
                                                                               21AE-CC00168

                IN THE CIRCUIT COURT OF PLATTE COUNTY, MISSOURI

L. KOVAL                                              )
10723 N. Stark Ave.                                   )
Kansas City, MO. 64157                                )
                                                      )
                        Plaintiff,                    )       Case No.
                                                      )
v.                                                    )
                                                      )       JURY TRIAL DEMANDED
MAXIMUS, INC.                                         )
7930 NW 110th St.                                     )
Kansas City, Missouri 64153                           )
                                                      )
        Serve: Rudolph WE Kruse                       )
               600 Emerson Rd. Suite 124              )
               Creve Coeur, Missouri 63141            )
                                                      )
                        Defendant.                    )

                                            PETITION
I. Preliminary Statement

        1.       COMES NOW, Plaintiff, L. Koval, by and through her attorneys of record, Kevin

Baldwin, Eric Vernon, Sylvia Hernandez, and Robin Koogler of Baldwin & Vernon, and brings

this cause of action against Defendant Maximus, Inc., hereinafter referred to as “Defendant

Company.” This action seeks declaratory, injunctive and equitable relief, actual, compensatory

and punitive damages, and costs and attorneys’ fees in accordance with R.S.M.o §213 et. seq., and

under Missouri Common Law for Defendant Company’s conduct and actions taken against

Plaintiff.

II. Jurisdiction

     2. Plaintiff is alleging claims of employment discrimination and retaliation under the Missouri

Human Rights Act (MHRA), 213.010, et seq., R.S.MO., for discrimination based upon her

sex/gender, national origin, hostile work environment, and retaliation.

     3. Jurisdiction is invoked pursuant to §213.010 et seq. R.S.MO. A Right-To-Sue letter was



                                         1
             Case 5:21-cv-06099-RK Document 1-2 Filed 08/26/21 Page 2 of 44
                                                                                                          Electronically Filed - Platte - July 14, 2021 - 11:48 AM
issued by the Missouri Commission on Human Rights (MCHR) on June 23, 2021. The Right-To-

Sue Letter, including a copy of Plaintiff’s original charges filed with the Equal Employment

Opportunity Commission and the MCHR, is attached hereto as exhibit 1 and the facts and

circumstances stated therein are hereby incorporated as if fully set forth herein.

   4. The Plaintiff, based upon reasonable belief at this time absent discovery, indicates that the

amount of compensatory and/or special damages in controversy is in excess of $25,000.00; in

addition, Plaintiff seeks declaratory, injunctive and equitable relief, as well as punitive damages,

pursuant to §213.010 et seq. R.S.MO. Costs and attorneys’ fees may be awarded pursuant to

§213.010 et seq. R.S.MO. and are requested by Plaintiff.

III. Venue

   5. This action properly lies in the Circuit Court of Platte County, Missouri, at Independence,

pursuant to §213.010 et seq. R.S.MO., because the claim arose in this judicial district, and because

unlawful employment practices were committed in this judicial district.

IV. Parties

   6. Plaintiff is a resident of the United States residing at 10723 N. Stark Ave. Kansas City, MO

64157.

   7. Defendant Maximus, Inc., hereinafter referred as “Defendant Company,” is an employer

engaged in an industry affecting commerce, and, upon information and belief, employs more than

100 regular employees. Defendant Company is a corporation, (containing within its charter the

requisite authority to sue and be sued), and does business in this judicial district, doing business at

various locations located within Platte County, Missouri, at relevant times referred to herein, and

specifically at 7930 NW 110th St. Kansas City, MO 64153. Defendant Company is an employer




                                     2
         Case 5:21-cv-06099-RK Document 1-2 Filed 08/26/21 Page 3 of 44
                                                                                                        Electronically Filed - Platte - July 14, 2021 - 11:48 AM
within the meaning of §213.010, et seq., R.S.MO. Defendant Company is subject to the MHRA’s

prohibition on employment discrimination and retaliation for its employees.

   8. Prior to filing this Petition for Damages, Plaintiff sought administrative relief through the

Equal Employment Opportunity Commission and the Missouri Commission on Human Rights to

no avail and exhausted all required administrative procedures prior to filing this Petition for

Damages.

V. Facts Common to All Counts

   9. Plaintiff, L. Koval, is a 37-year-old female, who worked for Maximus, Inc. (“Defendant

Company”) from December 31, 2019, to October 15, 2020.

   10. Plaintiff was subjected to discrimination based on her national origin, was retaliated against

for reporting such discrimination and was subjected to a hostile work environment.

   11. On or about December 31, 2019, there were 5 employees in Plaintiff’s department, Daria

(female), Ram Azawi (male), Munier Parisi (male), and Caio Maciel (male).

   12. At first, everyone in the department got along well.

   13. Then, the sexual harassment, unprofessional behavior and use of profane language began

taking place.

   14. Ram spoke of women as “second class” citizens, based on his world view as a man from

the middle east. He used crude language to describe females and female body parts.

   15. Ram essentially spoke of women as sex objects.

   16. These conversations were completely inappropriate for the workplace and constituted

sexual harassment and sex discrimination.

   17. Caio talked about a Brazilian game that involves playing with soap in a tub, naked with

two partners.




                                     3
         Case 5:21-cv-06099-RK Document 1-2 Filed 08/26/21 Page 4 of 44
                                                                                                        Electronically Filed - Platte - July 14, 2021 - 11:48 AM
   18. The first person that gets ahold of the soap wins.

   19. Caio asked Plaintiff if she wanted to play “soap,” which again was inappropriate for the

workplace.

   20. Plaintiff told Ram and Caio that these comments were utterly disrespectful and

inappropriate.

   21. Plaintiff did not report these actions to Human Resources immediately because she was a

new employee and did not want to start any trouble.

   22. Ram is a womanizer and his world views about women and their role in life disgusted and

offended Plaintiff.

   23. Plaintiff would get in heated debates with Ram regarding these issues.

   24. Apparently, this turned Ram on to liking Plaintiff.

   25. Plaintiff rejected Ram after he approached Plaintiff and asked for a date, and in retaliation,

he co-conspired with two of our co-workers, Caio and Munier, to make Plaintiff’s life miserable

at work.

   26. In February of 2020, Ram told Plaintiff that all he needs is one kiss to know if she is “the

one.”

   27. Ram would comment when Plaintiff bent over to pick something up, “can you pick

something else up” indicating that he enjoyed the sight of Plaintiff’s rear-end.

   28. Ram would also say things to Plaintiff like, “how long did it take you to get ready today,

you look like it took you 30 minutes,” implying that Plaintiff looked awful.

   29. In April of 2020, Adonis Williams (former manager) became aware of the tension in the

department, Plaintiff complained by saying what she was being subjected to and that the




                                       4
           Case 5:21-cv-06099-RK Document 1-2 Filed 08/26/21 Page 5 of 44
                                                                                                       Electronically Filed - Platte - July 14, 2021 - 11:48 AM
environment was becoming toxic. Adonis response to Plaintiff’s complaint completely dismissed

her allegations by saying, “I think he [meaning Ram] likes you.”

    30. Caio would approach Plaintiff on a number of occasions to try to convince her to give Ram

a chance.

    31. In retaliation for Plaintiff’s continued denials, her coworkers would refuse to cooperate

with her, which affected work production.

    32. Plaintiff was dismissed by her coworkers throughout the contract.

    33. Plaintiff’s numbers for the day would be “accidentally removed” and not make the team

production. Plaintiff was the only person that this would happen to.

    34. In the end of May 2020, Sara and Joanna, the newer team members, were approached by

Munier who told them to pick either “Plaintiff’s side” or “our side.”

    35. When they did not agree with Munier, the women were ignored and experienced

dismissiveness, just like Plaintiff.

    36. Nearly every day, Caio exhibited obnoxious and bizarre behavior including angry

outbursts, cussing and threats.

    37. Ram, Munier and Caio would take turns going to HR to file reports against Plaintiff on a

daily basis. This was confirmed by Bev and Whitney in HR.

    38. In June of 2020, Plaintiff had a meeting with Ken, Loretta and Zainab where Plaintiff

shared all of her complaints aside from the sexual harassment.

    39. Plaintiff shared the hostility and the toxic behavior and reported that Ram, Caio and Munier

would crucify her if they could, simply because she is a woman and has a strong leadership

personality.




                                        5
            Case 5:21-cv-06099-RK Document 1-2 Filed 08/26/21 Page 6 of 44
                                                                                                      Electronically Filed - Platte - July 14, 2021 - 11:48 AM
   40. Ken and Loretta indicated that Plaintiff could come to them if she ever needed anything

and that they would support her.

   41. Ken and Loretta told Plaintiff that no one should feel like that at work.

   42. Ken encouraged Plaintiff to apply for Adonis’ position as Adonis spoke highly of Plaintiff.

   43. Ken directed Plaintiff to go to KANMO Human Resources in the future.

   44. On or about June 30, 2020, a new policy was put into effect stating that anyone who

travelled out of state would have to quarantine for 14-days due to COVID-19.

   45. Caio harassed the HR department regarding whether Plaintiff had left the state and where

she had gone.

   46. Caio created the narrative that Plaintiff was putting the department in danger due to not

quarantining, making the assumption that Plaintiff had left the state.

   47. In July of 2020, Plaintiff went to HR and explained the hostile work environment and that

she was being harassed by the men in her department.

   48. Whitney (HR) later told Plaintiff, “You are brave to come to work with a smile, in the midst

of all you have endured.”

   49. In August of 2020, Ram told Joanna again how he wants to kiss Plaintiff, which made her

feel uncomfortable.

   50. Joanna complained to HR multiple times that Plaintiff was being harassed.

   51. Caio openly expressed that if Plaintiff applied for the vacant Quality OP Manager position,

he would not respect her and would even quit his job.

   52. Instead, they all backed Jasmine, Ram’s romantic partner, in applying for the position.

   53. This was a conflict of interest and was reported to HR by several team members.

   54. HR did not take notes or investigate the complaints of hostile work environment.




                                     6
         Case 5:21-cv-06099-RK Document 1-2 Filed 08/26/21 Page 7 of 44
                                                                                                       Electronically Filed - Platte - July 14, 2021 - 11:48 AM
    55. Plaintiff happens to be of a different national origin, Ukrainian/Russian, which can explain

why Defendant Company HR completely ignored her complaints and did not take her seriously.

    56. At the end of August 2020, Kacper (Polish Coworker) talked to Ebony to explain the

harassment and hostile work environment in the department.

    57. Ebony volunteered information to Kacper that the word on the street (at Defendant

Company) is that Plaintiff’s department was a crazy department and that managers had stated that

she was insane to even join the team.

    58. Ebony was informed that Plaintiff’s department sleeps around and specifically that Plaintiff

slept around with Ram.

    59. Plaintiff was emotionally distraught about being defamed company wide and associated

with Ram, who made her work life hell.

    60. Ebony informed Plaintiff that QM does not report to HR at the KANMO site. That all the

HR visits everyone did were off the record and that nothing ever happened.

    61. In August of 2020, Plaintiff met with Bev from HR and again complained about everything

including sexual harassment and hostile work environment.

    62. Plaintiff was afraid to bring this accusation without any tangible proof.

    63. Plaintiff was afraid of losing her job and of even more retaliation.

    64. Plaintiff told Bev that she was afraid and that maybe they don’t know that their behavior

isn’t tolerable, since all three are from Arabic speaking countries and Brazil.

    65. Bev was the first person in HR who explained what a grievance form was, she did offer

this to Plaintiff, but Plaintiff was afraid because she had no physical evidence and was afraid of

further retaliation.




                                      7
          Case 5:21-cv-06099-RK Document 1-2 Filed 08/26/21 Page 8 of 44
                                                                                                        Electronically Filed - Platte - July 14, 2021 - 11:48 AM
    66. Plaintiff informed Bev that Ram and Munier have guns and that she lives within a 5-mile

radius from Munier, without evidence, Plaintiff was afraid to bring up the sexual harassment

charges.

    67. Lastly, Ram worked as a linguist for the military and a sexual harassment complaint would

ruin his career and Plaintiff was terrified of retaliation.

    68. Plaintiff submitted this in writing and then shared with Bev, Dasha and Joanna that if

anything bad were to happen to her, like rape or physical assault, the only people that would do

that would be Ram, Caio or Munier, if not all three.

    69. Plaintiff explained that she was afraid of them and their unpredictable behavior.

    70. In September of 2020, Ram reported Plaintiff for leaving her computer unlocked.

    71. IT Department Manager, Robert Stanton, was frustrated, because he knew of the

harassment that Plaintiff was enduring and that that was the reason Ram chose to report her.

    72. Robert told Plaintiff that he would get Anthony Case (second in command for the KANMO

site) and Adam McQuarrie (Senior manager over KANMO) involved because the harassment and

sexual harassment needed to stop.

    73. That same day, Robert also told Plaintiff that he has her best interest and that she needs to

get, “thick skin” because Adam was ready to fire the whole department and get a new team.

    74. Robert also said that he could not get involved in the department.

    75. Anthony and Adam did not follow-up with Plaintiff.

    76. A few days after, Plaintiff’s department received an E-mail from Ebony, the manager,

stating that they were no longer allowed to communicate with any other departments.

    77. In October of 2020, Ram, Munier and Caio were suspended or terminated for contacting

CNN and attempting to expose Maximus for fraudulent activity, however, they were never




                                       8
           Case 5:21-cv-06099-RK Document 1-2 Filed 08/26/21 Page 9 of 44
                                                                                                        Electronically Filed - Platte - July 14, 2021 - 11:48 AM
disciplined based on the many complaints of discrimination, retaliation and creation of a hostile

work environment made against them.

   78. Plaintiff has experienced, is now experiencing, and will continue to experience into the

indefinite future, garden variety emotional pain, suffering, inconvenience, mental anguish, loss of

enjoyment of life, and other non-pecuniary losses as a direct result of Defendant Company’s

conduct.

   79. Plaintiff has suffered and will continue to suffer future pecuniary losses as a direct result

of Defendant Company’s conduct.

   80. Defendant Company and its managers and other employees actively engaged in

discrimination against Plaintiff with malice or in reckless indifference to her right to be free from

such discrimination under the MHRA.

VI. Causes of Action

                                              COUNT I

                          NATIONAL ORIGIN DISCRIMINATION
                            AGAINST DEFENDANT COMPANY

   81. Plaintiff hereby incorporates and re-alleges all previously alleged Paragraphs as if fully set

forth herein.

   82. Defendant Company’s actions, as noted above, constituted national origin discrimination

against Plaintiff in violation of the MHRA.

   83. Defendant Company’s actions, as noted above, were discriminatory, continuous, arbitrary

and capricious and constituted a disparity in treatment toward Plaintiff as compared to non-

Ukrainian/Russian employees and, as such, Defendant Company’s actions were in violation of the

MHRA.

 84.   Defendant Company considered Plaintiff’s national origin as a motivating factor in the



                                        9
           Case 5:21-cv-06099-RK Document 1-2 Filed 08/26/21 Page 10 of 44
                                                                                                        Electronically Filed - Platte - July 14, 2021 - 11:48 AM
decision to continually allow her to be subjected to a hostile work environment, discriminated

against and sexually harassed.

   85. At the time these actions were taken by Defendant Company, Defendant Company knew

that these actions were unlawful and they were done with malice and/or in reckless disregard of

Plaintiff’s Right to be free from illegal discrimination.

   86. Defendant Company’s actions were unlawful employment practices in violation of the

MHRA.

   87. Plaintiff has been damaged by Defendant Company’s unlawful employment actions.

                                             COUNT II

                              SEX/GENDER DISCRIMINATION
                             AGAINST DEFENDANT COMPANY

   88. Plaintiff hereby incorporates and re-alleges all previously alleged Paragraphs as if fully set

forth herein.

   89. Plaintiff is an individual subject to the protection of the MHRA based upon the fact that

she is a female and therefore a member of a protected class.

   90. Defendant Company’s actions, as noted above, constituted a pattern and/or practice of

sex/gender discrimination against Plaintiff in violation of the MHRA.

   91. Defendant Company’s actions, as noted above, were discriminatory, continuous, arbitrary,

and capricious, and were unlawful employment practices in violation of the MHRA.

   92. Based upon the foregoing, Plaintiff’s sex/gender was a contributing factor in Defendant

Company’s decision to treat her differently than her similarly situated male co-workers by

changing her numbers, allowing her to be subjected to a sexually hostile work environment, and

failing to investigate her complaints of discrimination and sexual harassment.




                                     10
         Case 5:21-cv-06099-RK Document 1-2 Filed 08/26/21 Page 11 of 44
                                                                                                         Electronically Filed - Platte - July 14, 2021 - 11:48 AM
   93. At the time these actions were taken by Defendant Company, Defendant Company knew

these actions were unlawful.

   94. Defendant Company’s actions were outrageous because of their evil motive or reckless

indifference to the rights of the Plaintiff when they engaged in acts of discrimination against the

Plaintiff that culminated in her disparate treatment and/or her constructive discharge/termination

from employment.

   95. Defendant Company’s actions were unlawful employment practices in violation of the

MHRA.

   96. Plaintiff has been damaged by Defendant Company’s unlawful employment actions.

                                            COUNT III

                                     RETALIATION
                             AGAINST DEFENDANT COMPANY

   97. Plaintiff hereby incorporates and re-alleges all previously alleged Paragraphs as if fully set

forth herein.

   98. Plaintiff hereby alleges claims of retaliation against Defendant Company.

   99. Defendant Company’s actions, as noted above, constituted retaliation against Plaintiff in

violation of the MHRA.

   100.         Plaintiff’s actions of complaining of what she believed to be acts in violation of the

Missouri Human Rights Act as set forth herein was a motivating factor in the Defendant

Company’s decision to retaliate against her by treating her differently, subjecting her to a hostile

work environment, subjecting her to a heightened level of scrutiny, and setting her up to fail.

   101.         At the time these actions were taken, Defendant Company knew that their actions

were unlawful, and Defendant Company’s actions were undertaken maliciously and/or in reckless

disregard for Plaintiff’s right to be free from discrimination.



                                      11
          Case 5:21-cv-06099-RK Document 1-2 Filed 08/26/21 Page 12 of 44
                                                                                                           Electronically Filed - Platte - July 14, 2021 - 11:48 AM
    102.            Defendant Company’s actions were outrageous because of their evil motive or

reckless indifference to the rights of the Plaintiff when they engaged in acts of retaliation against

the Plaintiff.

    103.            Plaintiff has been damaged by Defendant Company’s unlawful employment actions

in violation of the MHRA.

                                                COUNT VI

        SEXUAL HARASSMENT/SEXUALLY HOSTILE WORK ENVIRONMENT
                     AGAINST DEFENDANT COMPANY

    104.            Plaintiff hereby incorporates all prior paragraphs and attached exhibits as if fully

set forth herein.

    105.            Plaintiff hereby alleges sexual harassment/sexual hostile work environment against

Defendant Company.

    106.            Plaintiff’s sex (female) was a contributing factor in Defendant Company’s

decisions to allow the existence of the aforementioned sexually hostile work environment directed

at the Plaintiff.

    107.            Defendant Company’s actions, as noted above, constituted sexual harassment via

the creation and allowed existence of a sexually hostile work environment to which Plaintiff was

subjected in violation of the MHRA as Defendant Company and its supervisors were aware of the

illegal acts of its employees and managers, and did not take action to stop or prevent the acts that

violated the Defendant Company’s policy, as well as the Missouri Human Rights Act.

    108.            Defendant Company’s actions, as noted above, were discriminatory, continuous,

arbitrary and capricious and constituted a disparity in treatment toward Plaintiff and her sex,

female, was a motivating factor in the creation and fostering of a sexually hostile work

environment to which Plaintiff was subjected.



                                       12
           Case 5:21-cv-06099-RK Document 1-2 Filed 08/26/21 Page 13 of 44
                                                                                                       Electronically Filed - Platte - July 14, 2021 - 11:48 AM
    109.        At the time these actions were taken by Defendant Company, Defendant Company

knew that these actions were unlawful and Defendant Company’s actions were undertaken

maliciously and/or in reckless disregard for Plaintiff’s right to be free from discrimination.

    110.        Plaintiff has been damaged by Defendant Company’s unlawful employment

actions.

                                              COUNT V

  HOSTILE WORK ENVIRONMENT BASED UPON NATIONAL ORIGIN/ ETHNIC
              ORIGIN AGAINST DEFENDANT COMPANY

    111.        Plaintiff hereby incorporates and re-alleges all previously alleged Paragraphs and

attached exhibits as if fully set forth herein.

    112.        Plaintiff hereby alleges racially hostile work environment against Defendant

Company.

    113.        Plaintiff’s national/ethnic origin (Ukranian/Russian) was a motivating factor in

Defendant Company’s decision to allow the existence of the aforementioned hostile work

environment directed at the Plaintiff.

    114.        Defendant Company’s actions, as noted above, constituted discrimination via the

creation and allowed existence of a hostile work environment to which Plaintiff was subjected in

violation of the MHRA as Defendant Company and its supervisors were aware of the illegal acts

of its employees and managers, and did not take action to stop or prevent the acts that violated the

Missouri Human Rights Act.

    115.        Defendant Company’s actions, as noted above, were discriminatory, continuous,

arbitrary and capricious and constituted a disparity in treatment toward Plaintiff and his

national/ethnic origin was a motivating factor in the decision to discriminate against him and to

allow the creation and fostering of a hostile work environment to which Plaintiff was subjected.



                                       13
           Case 5:21-cv-06099-RK Document 1-2 Filed 08/26/21 Page 14 of 44
                                                                                                      Electronically Filed - Platte - July 14, 2021 - 11:48 AM
   116.        At the time these actions were taken by Defendant Company, Defendant Company

knew that these actions were unlawful and Defendant Company’s actions were undertaken

maliciously and/or in reckless disregard for Plaintiff’s right to be free from discrimination.

   117.        Plaintiff has been damaged by Defendant Company’s unlawful employment actions

in violation of the MHRA.

VII. Prayer for Relief

   118.        Wherefore, Plaintiff prays that this Court:

                 a. declare the conduct engaged in by Defendant Company to be in violation of

                     Plaintiff’s rights;

                 b. enjoin Defendant Maximus, Inc., and its managers/supervisors from engaging

                     in such conduct;

                 c. restore Plaintiff to her rightful position with Maximus, Inc. or, in lieu of

                     reinstatement, order front salary and benefits for the period remaining until

                     normal retirement;

                 d. award Plaintiff equitable relief of back salary and fringe benefits up to the

                     date of reinstatement and prejudgment interest for that entire period or front

                     salary and benefits accrual;

                 e. award Plaintiff compensatory, punitive and liquidated damages against

                     Defendant Company;

                 f. award Plaintiff damages for emotional pain and suffering;

                 g. award Plaintiff her costs and attorneys’ fees; and

                 h. grant such other relief as it may deem just and proper.

                                DEMAND FOR A JURY TRIAL




                                      14
          Case 5:21-cv-06099-RK Document 1-2 Filed 08/26/21 Page 15 of 44
                                                                                     Electronically Filed - Platte - July 14, 2021 - 11:48 AM
Plaintiff demands trial by jury on all issues triable by a jury in this complaint.



                                               Respectfully submitted,

                                           By: /s/ Robin Koogler
                                              Kevin Baldwin, MO Bar No. #49101
                                              Eric Vernon, MO Bar No. #47007
                                              Sylvia Hernandez, MO Bar No. #70670
                                              Robin Koogler, MO Bar No. #71979
                                              BALDWIN & VERNON
                                              108 S Pleasant St.
                                              Independence, MO 64050
                                              Tel: (816) 842-1102
                                              Fax (816) 842-1104
                                              Kevin@bvalaw.net
                                              Eric@bvalaw.net
                                              Sylvia@bvalaw.net
                                              Robin@bvalaw.net

                                               ATTORNEYS FOR PLAINTIFF




                                     15
         Case 5:21-cv-06099-RK Document 1-2 Filed 08/26/21 Page 16 of 44
                                                                    Electronically Filed - Platte - July 14, 2021 - 11:48 AM
                                                     21AE-CC00168




Case 5:21-cv-06099-RK Document 1-2 Filed 08/26/21 Page 17 of 44
                                                                  Electronically Filed - Platte - July 14, 2021 - 11:48 AM




Case 5:21-cv-06099-RK Document 1-2 Filed 08/26/21 Page 18 of 44
              IN THE CIRCUIT COURT OF PLATTE COUNTY, MISSOURI

                                    NOTICE
                             SETTING ON CALENDAR

STATE OF MISSOURI             )
                              ) ss
COUNTY OF PLATTE              )

CASE NO:        21AE-CC00168
NATURE OF SUIT: CC Employmnt Discrmntn 213.111

L KOVAL
Plaintiff/Petitioner

        v.

MAXIMUS, INC
Defendant/Respondent

TO:
L KOVAL                 MAXIMUS, INC          ROBIN ANNE
10723 N. STARK         SERVE RUDOLPH WE       KOOGLER
AVENUE                 KRUSE 600              108 S PLEASANT ST
KANSAS CITY, MO        EMERSON RD, STE        INDEPENDENCE, MO
64157                  124                    64050
                       CREVE COEUR, MO
                       63141

       You are hereby notified that the referenced case has been set on the calendar as
follows:

                Division:     DIVISION 1 COURT ROOM
                Date:         15-OCT-2021
                Time:         09:00 AM
                Setting:      90 DAY DOCKET CALL


Date: 14-JUL-2021

                                                            Kimberly K. Johnson
                                                            Circuit Clerk, Platte County




V:\LOCTEMPS\TRST.doc
      Case 5:21-cv-06099-RK Document 1-2 Filed 08/26/21 Page 19 of 44
             IN THE 6TH JUDICIAL CIRCUIT, PLATTE COUNTY, MISSOURI

Judge or Division:                                              Case Number: 21AE-CC00168
THOMAS C FINCHAM
Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address
L KOVAL                                                         ROBIN ANNE KOOGLER
                                                                108 S PLEASANT ST
                                                          vs.   INDEPENDENCE, MO 64050
Defendant/Respondent:                                           Court Address:
MAXIMUS, INC                                                    415 3RD STREET
Nature of Suit:                                                 SUITE 5
CC Employmnt Discrmntn 213.111                                  PLATTE CITY, MO 64079
                                                                                                                            (Date File Stamp)

                                                      Summons in Civil Case
  The State of Missouri to: MAXIMUS, INC
                            Alias:
 SERVE RUDOLPH WE KRUSE
 600 EMERSON RD, STE 124
 CREVE COEUR, MO 63141
      COURT SEAL OF                You are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.
                                        Wednesday, July 14, 2021
                                     _______________________________                  /s/ Kimberly K. Johnson C.C. by Lindsey D. Burris D.C.
                                                                                   ______________________________________________________
      PLATTE COUNTY
                                                   Date                                                    Clerk
                                   Further Information:
                                                           Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in _____________________________ (County/City of St. Louis), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                             _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                 ________________________________________
                                                                       Date                                     Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.




OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 21-SMCC-327
                                                           1 of 1           Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                       Case 5:21-cv-06099-RK Document 1-2 Filed  08/26/21      Page 20 of 44
                                                                    54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                                                                  Electronically Filed - Platte - July 28, 2021 - 04:13 PM




Case 5:21-cv-06099-RK Document 1-2 Filed 08/26/21 Page 21 of 44
                                                                                                       Electronically Filed - Platte - July 29, 2021 - 11:30 AM
              IN THE CIRCUIT COURT OF PLATTE COUNTY, MISSOURI

L. KOVAL                                              )
                                                      )
                      Plaintiff,                      )      Case No. 21AE-CC00168
                                                      )
v.                                                    )
                                                      )       JURY TRIAL DEMANDED
MAXIMUS FEDERAL SERVICES, INC.                        )
                                                      )
                                                      )
                      Defendant.                      )

                 NOTICE OF FILING OF FIRST AMENDED PETITION

       COMES NOW Plaintiff, L. Koval, by and through her undersigned counsel of record, and

pursuant to the Missouri Rules of Civil Procedure 55.33, hereby respectfully gives notice of its

filing of the attached First Amended Petition in the above reference case, in order to correct the

Defendant name, due to a scrivener’s error. Plaintiff shows the Court the following:

       1.      The Missouri Rules of Civil Procedure 55.33, states:

               (a) A pleading may be amended once as a matter of course at any time before a

               responsive pleading is served or, if the pleading is one to which no responsive

               pleading is permitted and the action has not been placed upon the trial calendar, the

               pleading may be amended at any time within thirty days after it is served.

               Otherwise, the pleading may be amended only by leave of court or by written

               consent of the adverse party; and leave shall be freely given when justice so

               requires.

       2.      Plaintiff’s Petition was filed on July 14, 2021.

       3.      It has been brought to Plaintiff’s counsels’ attention that the improper corporation

               was named.




                                     1
        Case 5:21-cv-06099-RK Document 1-2 Filed 08/26/21 Page 22 of 44
                                                                                                        Electronically Filed - Platte - July 29, 2021 - 11:30 AM
       4.      Pursuant to rule 55.33, “A pleading may be amended once as a matter of course at

               any time before a responsive pleading is served.” In this case, no responsive

               pleading has been served.

       5.      As such, Plaintiff may amend its pleading as a matter of course.

       6.      No party will be prejudiced by amending the filing of Plaintiff’s Petition, to add the

correct Defendant name as the proper Defendant already has notice of this lawsuit.

       WHEREFORE, Plaintiff respectfully gives notice of its filing of the attached First

       Amended Petition with its corrected Defendant name, attached hereof.



                                              Respectfully submitted,

                                           By: /s/ Robin Koogler
                                              Kevin Baldwin, MO Bar #49101
                                              Eric Vernon, MO Bar #47007
                                              Sylvia Hernandez, MO Bar #70670
                                              Robin Koogler, MO Bar #71979
                                              BALDWIN & VERNON
                                              108 S. Pleasant St.
                                              Independence, MO 64050
                                              Tel: (816) 842-1102
                                              Fax (816) 842-1104
                                              Kevin@bvalaw.net
                                              Eric@bvalaw.net
                                              Sylvia@bvalaw.net
                                              Robin@bvalaw.net

                                              ATTORNEYS FOR PLAINTIFF




                                      Certificate of Service

       I hereby certify that a copy of the foregoing was sent via electronic filing this 29th day of
July 2021 to counsel of record.




                                     2
        Case 5:21-cv-06099-RK Document 1-2 Filed 08/26/21 Page 23 of 44
                                                                  Electronically Filed - Platte - July 29, 2021 - 11:30 AM
                               By: /s/ Robin Koogler
                                  Attorney for Plaintiff




                             3
Case 5:21-cv-06099-RK Document 1-2 Filed 08/26/21 Page 24 of 44
                                                                                                       Electronically Filed - Platte - July 29, 2021 - 11:30 AM
               IN THE CIRCUIT COURT OF PLATTE COUNTY, MISSOURI

L. KOVAL                                              )
10723 N. Stark Ave.                                   )
Kansas City, MO. 64157                                )
                                                      )
                        Plaintiff,                    )       Case No. 21AE-CC00168
                                                      )
v.                                                    )
                                                      )       JURY TRIAL DEMANDED
MAXIMUS FEDERAL SERVICES, INC.                        )
7930 NW 110th St.                                     )
Kansas City, Missouri 64153                           )
                                                      )
        Serve: CSC-Lawyers Incorporating              )
               Service Company                        )
               221 Bolivar St.                        )
               Jefferson City, MO 65101               )
                                                      )
                        Defendant.                    )

                                     FIRST AMENDED PETITION
I. Preliminary Statement

        1.      COMES NOW, Plaintiff, L. Koval, by and through her attorneys of record, Kevin

Baldwin, Eric Vernon, Sylvia Hernandez, and Robin Koogler of Baldwin & Vernon, and brings

this cause of action against Defendant Maximus Federal Services, Inc., hereinafter referred to as

“Defendant Company.” This action seeks declaratory, injunctive and equitable relief, actual,

compensatory and punitive damages, and costs and attorneys’ fees in accordance with R.S.M.o

§213 et. seq., and under Missouri Common Law for Defendant Company’s conduct and actions

taken against Plaintiff.

II. Jurisdiction

     2. Plaintiff is alleging claims of employment discrimination and retaliation under the Missouri

Human Rights Act (MHRA), 213.010, et seq., R.S.MO., for discrimination based upon her

sex/gender, national origin, hostile work environment, and retaliation.




                                       1
          Case 5:21-cv-06099-RK Document 1-2 Filed 08/26/21 Page 25 of 44
                                                                                                       Electronically Filed - Platte - July 29, 2021 - 11:30 AM
   3. Jurisdiction is invoked pursuant to §213.010 et seq. R.S.MO. A Right-To-Sue letter was

issued by the Missouri Commission on Human Rights (MCHR) on June 23, 2021. The Right-To-

Sue Letter, including a copy of Plaintiff’s original charges filed with the Equal Employment

Opportunity Commission and the MCHR, is attached hereto as exhibit 1 and the facts and

circumstances stated therein are hereby incorporated as if fully set forth herein.

   4. The Plaintiff, based upon reasonable belief at this time absent discovery, indicates that the

amount of compensatory and/or special damages in controversy is in excess of $25,000.00; in

addition, Plaintiff seeks declaratory, injunctive and equitable relief, as well as punitive damages,

pursuant to §213.010 et seq. R.S.MO. Costs and attorneys’ fees may be awarded pursuant to

§213.010 et seq. R.S.MO. and are requested by Plaintiff.

III. Venue

   5. This action properly lies in the Circuit Court of Platte County, Missouri, at Independence,

pursuant to §213.010 et seq. R.S.MO., because the claim arose in this judicial district, and because

unlawful employment practices were committed in this judicial district.

IV. Parties

   6. Plaintiff is a resident of the United States residing at 10723 N. Stark Ave. Kansas City, MO

64157.

   7. Defendant Maximus Federal Services, Inc., hereinafter referred as “Defendant Company,”

is an employer engaged in an industry affecting commerce, and, upon information and belief,

employs more than 100 regular employees. Defendant Company is a corporation, (containing

within its charter the requisite authority to sue and be sued), and does business in this judicial

district, doing business at various locations located within Platte County, Missouri, at relevant

times referred to herein, and specifically at 7930 NW 110th St. Kansas City, MO 64153. Defendant




                                      2
         Case 5:21-cv-06099-RK Document 1-2 Filed 08/26/21 Page 26 of 44
                                                                                                        Electronically Filed - Platte - July 29, 2021 - 11:30 AM
Company is an employer within the meaning of §213.010, et seq., R.S.MO. Defendant Company

is subject to the MHRA’s prohibition on employment discrimination and retaliation for its

employees.

   8. Prior to filing this Petition for Damages, Plaintiff sought administrative relief through the

Equal Employment Opportunity Commission and the Missouri Commission on Human Rights to

no avail and exhausted all required administrative procedures prior to filing this Petition for

Damages.

V. Facts Common to All Counts

   9. Plaintiff, L. Koval, is a 37-year-old female, who worked for Maximus Federal Services,

Inc. (“Defendant Company”) from December 31, 2019, to October 15, 2020.

   10. Plaintiff was subjected to discrimination based on her national origin, was retaliated against

for reporting such discrimination and was subjected to a hostile work environment.

   11. On or about December 31, 2019, there were 5 employees in Plaintiff’s department, Daria

(female), Ram Azawi (male), Munier Parisi (male), and Caio Maciel (male).

   12. At first, everyone in the department got along well.

   13. Then, the sexual harassment, unprofessional behavior and use of profane language began

taking place.

   14. Ram spoke of women as “second class” citizens, based on his world view as a man from

the middle east. He used crude language to describe females and female body parts.

   15. Ram essentially spoke of women as sex objects.

   16. These conversations were completely inappropriate for the workplace and constituted

sexual harassment and sex discrimination.




                                     3
        Case 5:21-cv-06099-RK Document 1-2 Filed 08/26/21 Page 27 of 44
                                                                                                        Electronically Filed - Platte - July 29, 2021 - 11:30 AM
   17. Caio talked about a Brazilian game that involves playing with soap in a tub, naked with

two partners.

   18. The first person that gets ahold of the soap wins.

   19. Caio asked Plaintiff if she wanted to play “soap,” which again was inappropriate for the

workplace.

   20. Plaintiff told Ram and Caio that these comments were utterly disrespectful and

inappropriate.

   21. Plaintiff did not report these actions to Human Resources immediately because she was a

new employee and did not want to start any trouble.

   22. Ram is a womanizer and his world views about women and their role in life disgusted and

offended Plaintiff.

   23. Plaintiff would get in heated debates with Ram regarding these issues.

   24. Apparently, this turned Ram on to liking Plaintiff.

   25. Plaintiff rejected Ram after he approached Plaintiff and asked for a date, and in retaliation,

he co-conspired with two of our co-workers, Caio and Munier, to make Plaintiff’s life miserable

at work.

   26. In February of 2020, Ram told Plaintiff that all he needs is one kiss to know if she is “the

one.”

   27. Ram would comment when Plaintiff bent over to pick something up, “can you pick

something else up” indicating that he enjoyed the sight of Plaintiff’s rear-end.

   28. Ram would also say things to Plaintiff like, “how long did it take you to get ready today,

you look like it took you 30 minutes,” implying that Plaintiff looked awful.




                                        4
           Case 5:21-cv-06099-RK Document 1-2 Filed 08/26/21 Page 28 of 44
                                                                                                    Electronically Filed - Platte - July 29, 2021 - 11:30 AM
    29. In April of 2020, Adonis Williams (former manager) became aware of the tension in the

department, Plaintiff complained by saying what she was being subjected to and that the

environment was becoming toxic. Adonis response to Plaintiff’s complaint completely dismissed

her allegations by saying, “I think he [meaning Ram] likes you.”

    30. Caio would approach Plaintiff on a number of occasions to try to convince her to give Ram

a chance.

    31. In retaliation for Plaintiff’s continued denials, her coworkers would refuse to cooperate

with her, which affected work production.

    32. Plaintiff was dismissed by her coworkers throughout the contract.

    33. Plaintiff’s numbers for the day would be “accidentally removed” and not make the team

production. Plaintiff was the only person that this would happen to.

    34. In the end of May 2020, Sara and Joanna, the newer team members, were approached by

Munier who told them to pick either “Plaintiff’s side” or “our side.”

    35. When they did not agree with Munier, the women were ignored and experienced

dismissiveness, just like Plaintiff.

    36. Nearly every day, Caio exhibited obnoxious and bizarre behavior including angry

outbursts, cussing and threats.

    37. Ram, Munier and Caio would take turns going to HR to file reports against Plaintiff on a

daily basis. This was confirmed by Bev and Whitney in HR.

    38. In June of 2020, Plaintiff had a meeting with Ken, Loretta and Zainab where Plaintiff

shared all of her complaints aside from the sexual harassment.




                                      5
         Case 5:21-cv-06099-RK Document 1-2 Filed 08/26/21 Page 29 of 44
                                                                                                      Electronically Filed - Platte - July 29, 2021 - 11:30 AM
   39. Plaintiff shared the hostility and the toxic behavior and reported that Ram, Caio and Munier

would crucify her if they could, simply because she is a woman and has a strong leadership

personality.

   40. Ken and Loretta indicated that Plaintiff could come to them if she ever needed anything

and that they would support her.

   41. Ken and Loretta told Plaintiff that no one should feel like that at work.

   42. Ken encouraged Plaintiff to apply for Adonis’ position as Adonis spoke highly of Plaintiff.

   43. Ken directed Plaintiff to go to KANMO Human Resources in the future.

   44. On or about June 30, 2020, a new policy was put into effect stating that anyone who

travelled out of state would have to quarantine for 14-days due to COVID-19.

   45. Caio harassed the HR department regarding whether Plaintiff had left the state and where

she had gone.

   46. Caio created the narrative that Plaintiff was putting the department in danger due to not

quarantining, making the assumption that Plaintiff had left the state.

   47. In July of 2020, Plaintiff went to HR and explained the hostile work environment and that

she was being harassed by the men in her department.

   48. Whitney (HR) later told Plaintiff, “You are brave to come to work with a smile, in the midst

of all you have endured.”

   49. In August of 2020, Ram told Joanna again how he wants to kiss Plaintiff, which made her

feel uncomfortable.

   50. Joanna complained to HR multiple times that Plaintiff was being harassed.

   51. Caio openly expressed that if Plaintiff applied for the vacant Quality OP Manager position,

he would not respect her and would even quit his job.




                                     6
        Case 5:21-cv-06099-RK Document 1-2 Filed 08/26/21 Page 30 of 44
                                                                                                      Electronically Filed - Platte - July 29, 2021 - 11:30 AM
   52. Instead, they all backed Jasmine, Ram’s romantic partner, in applying for the position.

   53. This was a conflict of interest and was reported to HR by several team members.

   54. HR did not take notes or investigate the complaints of hostile work environment.

   55. Plaintiff happens to be of a different national origin, Ukrainian/Russian, which can explain

why Defendant Company HR completely ignored her complaints and did not take her seriously.

   56. At the end of August 2020, Kacper (Polish Coworker) talked to Ebony to explain the

harassment and hostile work environment in the department.

   57. Ebony volunteered information to Kacper that the word on the street (at Defendant

Company) is that Plaintiff’s department was a crazy department and that managers had stated that

she was insane to even join the team.

   58. Ebony was informed that Plaintiff’s department sleeps around and specifically that Plaintiff

slept around with Ram.

   59. Plaintiff was emotionally distraught about being defamed company wide and associated

with Ram, who made her work life hell.

   60. Ebony informed Plaintiff that QM does not report to HR at the KANMO site. That all the

HR visits everyone did were off the record and that nothing ever happened.

   61. In August of 2020, Plaintiff met with Bev from HR and again complained about everything

including sexual harassment and hostile work environment.

   62. Plaintiff was afraid to bring this accusation without any tangible proof.

   63. Plaintiff was afraid of losing her job and of even more retaliation.

   64. Plaintiff told Bev that she was afraid and that maybe they don’t know that their behavior

isn’t tolerable, since all three are from Arabic speaking countries and Brazil.




                                     7
        Case 5:21-cv-06099-RK Document 1-2 Filed 08/26/21 Page 31 of 44
                                                                                                        Electronically Filed - Platte - July 29, 2021 - 11:30 AM
    65. Bev was the first person in HR who explained what a grievance form was, she did offer

this to Plaintiff, but Plaintiff was afraid because she had no physical evidence and was afraid of

further retaliation.

    66. Plaintiff informed Bev that Ram and Munier have guns and that she lives within a 5-mile

radius from Munier, without evidence, Plaintiff was afraid to bring up the sexual harassment

charges.

    67. Lastly, Ram worked as a linguist for the military and a sexual harassment complaint would

ruin his career and Plaintiff was terrified of retaliation.

    68. Plaintiff submitted this in writing and then shared with Bev, Dasha and Joanna that if

anything bad were to happen to her, like rape or physical assault, the only people that would do

that would be Ram, Caio or Munier, if not all three.

    69. Plaintiff explained that she was afraid of them and their unpredictable behavior.

    70. In September of 2020, Ram reported Plaintiff for leaving her computer unlocked.

    71. IT Department Manager, Robert Stanton, was frustrated, because he knew of the

harassment that Plaintiff was enduring and that that was the reason Ram chose to report her.

    72. Robert told Plaintiff that he would get Anthony Case (second in command for the KANMO

site) and Adam McQuarrie (Senior manager over KANMO) involved because the harassment and

sexual harassment needed to stop.

    73. That same day, Robert also told Plaintiff that he has her best interest and that she needs to

get, “thick skin” because Adam was ready to fire the whole department and get a new team.

    74. Robert also said that he could not get involved in the department.

    75. Anthony and Adam did not follow-up with Plaintiff.




                                        8
           Case 5:21-cv-06099-RK Document 1-2 Filed 08/26/21 Page 32 of 44
                                                                                                        Electronically Filed - Platte - July 29, 2021 - 11:30 AM
   76. A few days after, Plaintiff’s department received an E-mail from Ebony, the manager,

stating that they were no longer allowed to communicate with any other departments.

   77. In October of 2020, Ram, Munier and Caio were suspended or terminated for contacting

CNN and attempting to expose Defendant Company for fraudulent activity, however, they were

never disciplined based on the many complaints of discrimination, retaliation and creation of a

hostile work environment made against them.

   78. Plaintiff has experienced, is now experiencing, and will continue to experience into the

indefinite future, garden variety emotional pain, suffering, inconvenience, mental anguish, loss of

enjoyment of life, and other non-pecuniary losses as a direct result of Defendant Company’s

conduct.

   79. Plaintiff has suffered and will continue to suffer future pecuniary losses as a direct result

of Defendant Company’s conduct.

   80. Defendant Company and its managers and other employees actively engaged in

discrimination against Plaintiff with malice or in reckless indifference to her right to be free from

such discrimination under the MHRA.

VI. Causes of Action

                                              COUNT I

                          NATIONAL ORIGIN DISCRIMINATION
                            AGAINST DEFENDANT COMPANY

   81. Plaintiff hereby incorporates and re-alleges all previously alleged Paragraphs as if fully set

forth herein.

   82. Defendant Company’s actions, as noted above, constituted national origin discrimination

against Plaintiff in violation of the MHRA.

   83. Defendant Company’s actions, as noted above, were discriminatory, continuous, arbitrary



                                        9
           Case 5:21-cv-06099-RK Document 1-2 Filed 08/26/21 Page 33 of 44
                                                                                                        Electronically Filed - Platte - July 29, 2021 - 11:30 AM
and capricious and constituted a disparity in treatment toward Plaintiff as compared to non-

Ukrainian/Russian employees and, as such, Defendant Company’s actions were in violation of the

MHRA.

 84.   Defendant Company considered Plaintiff’s national origin as a motivating factor in the

decision to continually allow her to be subjected to a hostile work environment, discriminated

against and sexually harassed.

   85. At the time these actions were taken by Defendant Company, Defendant Company knew

that these actions were unlawful and they were done with malice and/or in reckless disregard of

Plaintiff’s Right to be free from illegal discrimination.

   86. Defendant Company’s actions were unlawful employment practices in violation of the

MHRA.

   87. Plaintiff has been damaged by Defendant Company’s unlawful employment actions.

                                             COUNT II

                              SEX/GENDER DISCRIMINATION
                             AGAINST DEFENDANT COMPANY

   88. Plaintiff hereby incorporates and re-alleges all previously alleged Paragraphs as if fully set

forth herein.

   89. Plaintiff is an individual subject to the protection of the MHRA based upon the fact that

she is a female and therefore a member of a protected class.

   90. Defendant Company’s actions, as noted above, constituted a pattern and/or practice of

sex/gender discrimination against Plaintiff in violation of the MHRA.

   91. Defendant Company’s actions, as noted above, were discriminatory, continuous, arbitrary,

and capricious, and were unlawful employment practices in violation of the MHRA.




                                     10
         Case 5:21-cv-06099-RK Document 1-2 Filed 08/26/21 Page 34 of 44
                                                                                                         Electronically Filed - Platte - July 29, 2021 - 11:30 AM
   92. Based upon the foregoing, Plaintiff’s sex/gender was a contributing factor in Defendant

Company’s decision to treat her differently than her similarly situated male co-workers by

changing her numbers, allowing her to be subjected to a sexually hostile work environment, and

failing to investigate her complaints of discrimination and sexual harassment.

   93. At the time these actions were taken by Defendant Company, Defendant Company knew

these actions were unlawful.

   94. Defendant Company’s actions were outrageous because of their evil motive or reckless

indifference to the rights of the Plaintiff when they engaged in acts of discrimination against the

Plaintiff that culminated in her disparate treatment and/or her constructive discharge/termination

from employment.

   95. Defendant Company’s actions were unlawful employment practices in violation of the

MHRA.

   96. Plaintiff has been damaged by Defendant Company’s unlawful employment actions.

                                            COUNT III

                                     RETALIATION
                             AGAINST DEFENDANT COMPANY

   97. Plaintiff hereby incorporates and re-alleges all previously alleged Paragraphs as if fully set

forth herein.

   98. Plaintiff hereby alleges claims of retaliation against Defendant Company.

   99. Defendant Company’s actions, as noted above, constituted retaliation against Plaintiff in

violation of the MHRA.

   100.         Plaintiff’s actions of complaining of what she believed to be acts in violation of the

Missouri Human Rights Act as set forth herein was a motivating factor in the Defendant

Company’s decision to retaliate against her by treating her differently, subjecting her to a hostile



                                      11
          Case 5:21-cv-06099-RK Document 1-2 Filed 08/26/21 Page 35 of 44
                                                                                                           Electronically Filed - Platte - July 29, 2021 - 11:30 AM
work environment, subjecting her to a heightened level of scrutiny, and setting her up to fail.

    101.            At the time these actions were taken, Defendant Company knew that their actions

were unlawful, and Defendant Company’s actions were undertaken maliciously and/or in reckless

disregard for Plaintiff’s right to be free from discrimination.

    102.            Defendant Company’s actions were outrageous because of their evil motive or

reckless indifference to the rights of the Plaintiff when they engaged in acts of retaliation against

the Plaintiff.

    103.            Plaintiff has been damaged by Defendant Company’s unlawful employment actions

in violation of the MHRA.

                                                COUNT VI

        SEXUAL HARASSMENT/SEXUALLY HOSTILE WORK ENVIRONMENT
                     AGAINST DEFENDANT COMPANY

    104.            Plaintiff hereby incorporates all prior paragraphs and attached exhibits as if fully

set forth herein.

    105.            Plaintiff hereby alleges sexual harassment/sexual hostile work environment against

Defendant Company.

    106.            Plaintiff’s sex (female) was a contributing factor in Defendant Company’s

decisions to allow the existence of the aforementioned sexually hostile work environment directed

at the Plaintiff.

    107.            Defendant Company’s actions, as noted above, constituted sexual harassment via

the creation and allowed existence of a sexually hostile work environment to which Plaintiff was

subjected in violation of the MHRA as Defendant Company and its supervisors were aware of the

illegal acts of its employees and managers, and did not take action to stop or prevent the acts that

violated the Defendant Company’s policy, as well as the Missouri Human Rights Act.



                                       12
           Case 5:21-cv-06099-RK Document 1-2 Filed 08/26/21 Page 36 of 44
                                                                                                       Electronically Filed - Platte - July 29, 2021 - 11:30 AM
    108.        Defendant Company’s actions, as noted above, were discriminatory, continuous,

arbitrary and capricious and constituted a disparity in treatment toward Plaintiff and her sex,

female, was a motivating factor in the creation and fostering of a sexually hostile work

environment to which Plaintiff was subjected.

    109.        At the time these actions were taken by Defendant Company, Defendant Company

knew that these actions were unlawful and Defendant Company’s actions were undertaken

maliciously and/or in reckless disregard for Plaintiff’s right to be free from discrimination.

    110.        Plaintiff has been damaged by Defendant Company’s unlawful employment

actions.

                                              COUNT V

  HOSTILE WORK ENVIRONMENT BASED UPON NATIONAL ORIGIN/ ETHNIC
              ORIGIN AGAINST DEFENDANT COMPANY

    111.        Plaintiff hereby incorporates and re-alleges all previously alleged Paragraphs and

attached exhibits as if fully set forth herein.

    112.        Plaintiff hereby alleges racially hostile work environment against Defendant

Company.

    113.        Plaintiff’s national/ethnic origin (Ukranian/Russian) was a motivating factor in

Defendant Company’s decision to allow the existence of the aforementioned hostile work

environment directed at the Plaintiff.

    114.        Defendant Company’s actions, as noted above, constituted discrimination via the

creation and allowed existence of a hostile work environment to which Plaintiff was subjected in

violation of the MHRA as Defendant Company and its supervisors were aware of the illegal acts

of its employees and managers, and did not take action to stop or prevent the acts that violated the

Missouri Human Rights Act.



                                       13
           Case 5:21-cv-06099-RK Document 1-2 Filed 08/26/21 Page 37 of 44
                                                                                                       Electronically Filed - Platte - July 29, 2021 - 11:30 AM
   115.        Defendant Company’s actions, as noted above, were discriminatory, continuous,

arbitrary and capricious and constituted a disparity in treatment toward Plaintiff and his

national/ethnic origin was a motivating factor in the decision to discriminate against him and to

allow the creation and fostering of a hostile work environment to which Plaintiff was subjected.

   116.        At the time these actions were taken by Defendant Company, Defendant Company

knew that these actions were unlawful and Defendant Company’s actions were undertaken

maliciously and/or in reckless disregard for Plaintiff’s right to be free from discrimination.

   117.        Plaintiff has been damaged by Defendant Company’s unlawful employment actions

in violation of the MHRA.

VII. Prayer for Relief

   118.        Wherefore, Plaintiff prays that this Court:

                 a. declare the conduct engaged in by Defendant Company to be in violation of

                     Plaintiff’s rights;

                 b. enjoin     Defendant     Maximus         Federal   Services,   Inc.,   and   its

                     managers/supervisors from engaging in such conduct;

                 c. restore Plaintiff to her rightful position with Maximus Federal Services, Inc.

                     or, in lieu of reinstatement, order front salary and benefits for the period

                     remaining until normal retirement;

                 d. award Plaintiff equitable relief of back salary and fringe benefits up to the

                     date of reinstatement and prejudgment interest for that entire period or front

                     salary and benefits accrual;

                 e. award Plaintiff compensatory, punitive and liquidated damages against

                     Defendant Company;




                                      14
          Case 5:21-cv-06099-RK Document 1-2 Filed 08/26/21 Page 38 of 44
                                                                                     Electronically Filed - Platte - July 29, 2021 - 11:30 AM
                 f. award Plaintiff damages for emotional pain and suffering;

                 g. award Plaintiff her costs and attorneys’ fees; and

                 h. grant such other relief as it may deem just and proper.

                                DEMAND FOR A JURY TRIAL

Plaintiff demands trial by jury on all issues triable by a jury in this complaint.



                                               Respectfully submitted,

                                           By: /s/ Robin Koogler
                                              Kevin Baldwin, MO Bar No. #49101
                                              Eric Vernon, MO Bar No. #47007
                                              Sylvia Hernandez, MO Bar No. #70670
                                              Robin Koogler, MO Bar No. #71979
                                              BALDWIN & VERNON
                                              108 S Pleasant St.
                                              Independence, MO 64050
                                              Tel: (816) 842-1102
                                              Fax (816) 842-1104
                                              Kevin@bvalaw.net
                                              Eric@bvalaw.net
                                              Sylvia@bvalaw.net
                                              Robin@bvalaw.net

                                               ATTORNEYS FOR PLAINTIFF




                                     15
         Case 5:21-cv-06099-RK Document 1-2 Filed 08/26/21 Page 39 of 44
                                                                    Electronically Filed - Platte - July 29,
                                                     21AE-CC00168




                                                                                                         14, 2021 - 11:30
                                                                                                                    11:48 AM




Case 5:21-cv-06099-RK Document 1-2 Filed 08/26/21 Page 40 of 44
Electronically Filed - Platte - July 29,
                                     14, 2021 - 11:30
                                                11:48 AM




                                                           Case 5:21-cv-06099-RK Document 1-2 Filed 08/26/21 Page 41 of 44
                                                                                                                                Electronically Filed - Platte - July 29, 2021 - 03:36 PM
                                                                                       Kevin Baldwin*†
                                                                                       Eric Vernon*‡
                                                                                       Sylvia Hernandez
                                                                                       Robin Koogler

                                                                                       Licensed: Mo; *Kansas; †Iowa ‡Illinois


                                                                                       www.baldwinvernon.com




                                            July 29, 2021


Plate County Circuit Court
Attn: Civil Clerk


               Re:     L. Koval v. Maximus Federal Federal Services, Inc.
                       18AE-CC00202

To whom it may concern:

        We would like to request a new subpoena in regard to our amended petition..

        Your cooperation and assistance in this regard are, and have been, greatly appreciated.




                                               Very truly yours,
                                               BALDWIN &VERNON

                                               By:/s/ Robin Koogler

RK/wb




                  108 S. Pleasant Street • Independence, Missouri • 64050
                         Phone: (816) 842-1102 • Fax: (816) 842-1104
                                     Kevin@bvalaw.net
         Case 5:21-cv-06099-RK Document 1-2 Filed 08/26/21 Page 42 of 44
             IN THE 6TH JUDICIAL CIRCUIT, PLATTE COUNTY, MISSOURI

Judge or Division:                                              Case Number: 21AE-CC00168
THOMAS C FINCHAM
Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address
L KOVAL                                                         ROBIN ANNE KOOGLER
                                                                108 S PLEASANT ST
                                                          vs.   INDEPENDENCE, MO 64050
Defendant/Respondent:                                           Court Address:
MAXIMUS FEDERAL SERVICES, INC                                   415 3RD STREET
Nature of Suit:                                                 SUITE 5
CC Employmnt Discrmntn 213.111                                  PLATTE CITY, MO 64079
                                                                                                                            (Date File Stamp)

                                                      Summons in Civil Case
  The State of Missouri to: MAXIMUS FEDERAL SERVICES, INC
                            Alias:
 R/A CSC Lawyers Inc
 221 Bolivar St
 Jefferson City, MO 65101
       COURT SEAL OF               You are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.

                                         Friday, July 30, 2021
                                     _______________________________                   /s/ Kimberly K. Johnson C.C. by Lindsey D. Burris D.C.
                                                                                   ______________________________________________________
      PLATTE COUNTY
                                                   Date                                                     Clerk
                                   Further Information:
                                                           Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in _____________________________ (County/City of St. Louis), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                             _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                 ________________________________________
                                                                       Date                                     Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.




OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 21-SMCC-348
                                                           1 of 1           Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                       Case 5:21-cv-06099-RK Document 1-2 Filed  08/26/21      Page 43 of 44
                                                                    54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
Case 5:21-cv-06099-RK Document 1-2 Filed 08/26/21 Page 44 of 44
